 
Exhibit 10.1 

 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the "Agreement") is entered into effective as of
                         , 2010, (the "Effective Date"), between Banner
Corporation, a Washington corporation (the "Company"), and
                                 , a director of the Company ("Indemnitee").
 
R E C I T A L S
 
A.           Indemnitee is a director of the Company and in such capacity is
performing valuable services for the Company.
 
B.           The Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors of
corporations unless they are protected from financial exposure resulting from
their service to such corporations, and due to the fact that the risk of such
exposure frequently bears no reasonable relationship to the compensation of such
directors.
 
C.           The Board of Directors (the "Board") has determined that the
protections set forth herein are not only reasonable and prudent but also
promote the best interests of the Company and its shareholders.
 
D.           The Company desires and has requested Indemnitee to serve or
continue to serve as a director of the Company free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Company.
 
E.           Indemnitee is not willing to serve, continue to serve or to provide
additional service for or on behalf of the Company unless Indemnitee is
furnished the protections provided for herein.
 
NOW, THEREFORE, in consideration of the recitals above, the mutual covenants and
agreements set forth in this Agreement, and Indemnitee's service as a director
both before and after the date hereof, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Company and Indemnitee, intending to be legally bound, hereby agree as follows:
 
1.             INDEMNIFICATION
 
1.1           SCOPE.  The Company agrees to and shall hold harmless and
indemnify Indemnitee to the full extent permitted by law against any Damages (as
defined in Section 1.3) incurred by Indemnitee with respect to any Proceeding
(as defined in Section 1.4) to which Indemnitee is or is threatened to be made a
party or witness, notwithstanding that such indemnification is not specifically
authorized by this Agreement, the Company's Articles of Incorporation (the
"Articles") or the Company's Bylaws (the "Bylaws"), the Washington Business
Corporation Act (the "Act") or otherwise.  Such right to indemnification shall
be
 
 

--------------------------------------------------------------------------------


subject to the limitations on, and conditions for, indemnification found (a) in
the Act as of the date of this Agreement and (b) elsewhere in this Agreement,
including, but not limited to, Sections 6.1 and 6.2 hereof.  In the event of any
change, after the date of this Agreement, in any applicable law, statute or rule
issued pursuant to such law or statute regarding the right of the Company to
indemnify Indemnitee, such changes, to the extent that they would expand
Indemnitee's rights hereunder, shall be within the scope of Indemnitee's rights
and the Company's obligations hereunder, and, to the extent that they would
narrow Indemnitee's rights hereunder, shall be excluded from this Agreement;
provided, however, that any change that is found in a final judgment, not
subject to appeal, by a court of proper jurisdiction to be required by
applicable laws, statutes or rules issued pursuant to such law or statute to be
applied to this Agreement shall be so applied regardless of whether the effect
of such change is to narrow Indemnitee's rights hereunder.
 
1.2           NONEXCLUSIVITY.  The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
(and any failure to qualify for indemnification under this Agreement shall not
be determinative of any such rights) under the Company's Articles, the Company's
Bylaws, any vote of or resolution adopted by shareholders or disinterested
directors, the Act or otherwise, whether as to actions or omissions by
Indemnitee in Indemnitee's official capacity or otherwise.
 
1.3           INCLUDED COVERAGE.  If Indemnitee is made a party (or is
threatened to be made a party) to, or is otherwise involved (including, but not
limited to, as a witness) in any Proceeding, the Company shall hold harmless and
indemnify Indemnitee from and against any and all losses, claims, damages and
liabilities incurred in connection with such Proceeding, including but not
limited to attorneys' fees, judgments, fines, ERISA excise taxes or penalties,
amounts paid in settlement and any other related expenses (collectively,
"Damages").
 
1.4           DEFINITION OF PROCEEDING.  For purposes of this Agreement,
"Proceeding" shall mean any actual, pending, threatened or completed
investigation, mediation, arbitration, action, suit, claim or other proceeding
(whether civil, criminal, administrative, regulatory or investigative and
whether formal or informal) in which Indemnitee is, has been or becomes involved
by reason of the fact that Indemnitee is or was at any time before on or after
the Effective Date of this Agreement, a director of the Company or that, being
or having been such a director, Indemnitee is or was serving by appointment or
election by the Board, or otherwise at the request of the Company, as a
director, officer, employee, trustee or agent of the Company or of another
corporation or of a partnership, joint venture, trust or other enterprise
(collectively, a "Related Company"), including but not limited to service with
respect to any employee benefit plan, whether the basis of such investigation,
action, suit,
 
 
2

--------------------------------------------------------------------------------


claim or proceeding is alleged action or omission by Indemnitee in an official
capacity as a director, officer, employee, trustee or agent or in any other
capacity while serving as a director, officer, employee, trustee or agent;
provided, however, that, except with respect to an action to enforce this
Agreement, "Proceeding" shall not include any investigation, mediation,
arbitration, action, suit, claim or other proceeding instituted by or at the
direction of Indemnitee unless such investigation, mediation, arbitration,
action, suit, claim or other proceeding is or was authorized by the Board.
 
1.5           NOTIFICATION.  As promptly as reasonably practicable after receipt
by Indemnitee of notice of the commencement of any Proceeding, Indemnitee will,
if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company of the commencement thereof; provided, however,
that failure to so notify the Company will relieve the Company from any
liability that it may otherwise have to Indemnitee under this Agreement only if,
and then solely to the extent that, such failure can be shown to have materially
prejudiced the Company's ability to defend the Proceeding.
 
1.6           DETERMINATION OF ENTITLEMENT.  If a determination of Indemnitee's
entitlement to indemnification is required pursuant to applicable law, (a)
Indemnitee shall initially be presumed in all cases to be entitled to
indemnification, and (b) unless the Company shall deliver to Indemnitee written
notice of a determination that Indemnitee may not be entitled to indemnification
within thirty (30) days after the Company's receipt of Indemnitee's notice
pursuant to Section 1.5, Indemnitee shall conclusively be deemed to be entitled
to such indemnification and the Company hereby agrees not to assert
otherwise.  Indemnitee may establish a conclusive presumption of any fact
necessary to such a determination by delivering to the Company a declaration
made under penalty of perjury that such fact is true.
 
1.7           PRESUMPTION AND EFFECT OF CERTAIN PROCEEDINGS.
 
A.           The Company shall have the burden of proof to overcome the
presumption that Indemnitee is entitled to the protections provided for herein.
 
B.           The settlement or termination of any Proceeding or of any claim,
issue or matter therein, by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee's conduct was lawful.
 
       1.8           SURVIVAL.  The indemnification and release provided under
this Agreement shall apply to any and all Proceedings, notwithstanding that
Indemnitee has ceased to be a director, officer, employee, trustee or agent of
the Company or a Related Company.
 


 
3

--------------------------------------------------------------------------------


2.            ADVANCEMENT OF EXPENSES
 
2.1           GENERALLY.  The protections provided for herein shall include the
right to have the Company pay Indemnitee's attorneys' fees and other expenses in
any Proceeding as such expenses are incurred and in advance of such Proceeding's
final disposition (such right is referred to hereinafter as an "Expense
Advance").
 
2.2           CONDITIONS TO EXPENSE ADVANCE.  The Company's obligation to
provide an Expense Advance is subject to the following conditions:
 
A.           UNDERTAKING.  Indemnitee or Indemnitee's representative shall have
executed and delivered to the Company an undertaking, which need not be secured
and shall be accepted without reference to Indemnitee's financial ability to
make repayment, by or on behalf of Indemnitee, to repay all Expense Advances if
and to the extent that it shall ultimately be determined, by a final decision
not subject to appeal rendered by a court having proper jurisdiction, that
Indemnitee is not entitled to be indemnified for such Expense Advance under this
Agreement or otherwise.
 
B.           AFFIRMATION.  If required under applicable law, Indemnitee shall
furnish a written affirmation of Indemnitee's good faith belief that Indemnitee
has met all applicable standards of conduct.
 
3.            PROCEDURES
 
3.1           ENFORCEMENT.  If a claim for indemnification made by Indemnitee
hereunder is not paid in full within thirty (30) days, or a claim for an Expense
Advance made by Indemnitee hereunder is not paid in full within thirty (30)
days, after written notice of such claim is delivered to the Company, the
parties agree Indemnitee's remedy at law will be inadequate and therefore in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Company of
its obligations under this Agreement (any such action at law, in equity or for
injunctive or mandatory relief, an "Enforcement Action").
 
3.2           PRESUMPTIONS.  The following presumptions (and limitations on
presumptions) shall apply hereunder:
 
A.           The failure of the Company (including but not limited to the Board,
independent or special legal counsel or the Company's shareholders) to make a
determination prior to the commencement of an Enforcement Action that
indemnification of Indemnitee is proper in the circumstances shall not be a
defense to the Enforcement Action or create a presumption that Indemnitee is not
entitled to indemnification hereunder; and
 
 
4

--------------------------------------------------------------------------------


B.           If Indemnitee is or was serving (i) as a director, officer,
employee, trustee or agent of a corporation of which a majority of the shares
entitled to vote in the election of its directors is held or controlled by the
Company or in which the Company has otherwise made an investment, or (ii) in an
executive or management capacity in a partnership, joint venture, trust or other
enterprise of which the Company or a majority-owned subsidiary of the Company is
a general partner or has a majority ownership or control position or in which
the Company has otherwise made an investment, then such corporation,
partnership, joint venture, trust or enterprise shall conclusively be deemed a
Related Company and Indemnitee shall conclusively be deemed to be serving such
Related Company at the request of the Company for all purposes hereunder.
 
3.3           ATTORNEYS' FEES AND EXPENSES FOR ENFORCEMENT ACTION.  If
Indemnitee is required to bring an Enforcement Action, the Company shall pay,
hold harmless and indemnify Indemnitee against all of Indemnitee's attorneys'
fees and expenses in bringing and pursuing the Enforcement Action (including but
not limited to attorneys' fees at any stage of the Enforcement Action, and on
any appeal of such Enforcement Action).
 
4.           DEFENSE OF CLAIM
 
With respect to any Proceeding as to which Indemnitee has provided notice to the
Company pursuant to Section 1.5:
 
4.1           The Company may participate therein at its own expense.
 
4.2           If: (a) the Company agrees, in writing, to provide the Indemnitee
with all of the protections provided for herein with respect to the Proceeding;
(b) the Company is able to demonstrate, to Indemnitee's reasonable satisfaction,
that it is financially capable of providing Indemnitee with all of the
protections provided for herein; (c) the Company retains counsel reasonably
satisfactory to Indemnitee; and (d) there exists no material conflict of
interest between the Indemnitee and any of the other parties to the Proceeding,
then the Company, jointly with any other indemnifying party similarly notified,
may assume the defense of the Proceeding for as long as the conditions in this
sentence remain fulfilled.  After notice from the Company to Indemnitee of its
election to so assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any legal fees or other expenses (other than
reasonable costs of investigation) subsequently incurred by Indemnitee in
connection with the defense thereof.
 
4.3           The Company shall not be liable for any amounts paid in settlement
of any Proceeding effected without its prior written consent, which consent
shall not be unreasonably withheld.
 
4.4           The Company shall not settle any Proceeding in any manner which
would impose any penalty, costs or Damages on Indemnitee without Indemnitee's
prior written consent.
 
 
5

--------------------------------------------------------------------------------


4.5           The Company shall make reasonable efforts to ensure that the terms
of any settlement of any Proceeding to which Indemnitee is a party shall be
subject to confidentiality obligations and that any such settlement does not
admit Indemnitee's culpability with respect to the subject matter of the
Proceeding without Indemnitee's prior written consent.
 
5.           DIRECTORS AND OFFICERS INSURANCE
 
5.1           To the extent that the Company maintains a policy or policies of
insurance for directors and officers, employees, or agents or fiduciaries of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which such person serves at the request of the
Company ("D&O Insurance"), Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies.  For so long as Indemnitee is a director or officer of the
Company, the Company shall use commercially reasonable efforts, as determined by
a majority of the members of the Board, to maintain in effect D&O Insurance
containing substantially the same terms and conditions as the D&O Insurance in
effect at the time this Agreement is executed and delivered.  If such D&O
Insurance is to be cancelled without being replaced, or the amount of coverage
is to be reduced, or the deductible amount increased, then the Company shall
provide Indemnitee written notice of such change at least 10 days prior to the
effectiveness of such change.
 
5.2           Notwithstanding the foregoing or anything else contained in this
Agreement, if any person or group (as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) acquires the legal right to elect a
majority of the Board in a transaction or series of transactions that has not
received the prior approval of the Board, the Company or its successor, as the
case may be, shall, for a period of two years following the date that such legal
right is acquired (the "Trigger Date"), maintain all D&O Insurance in effect
prior to the Trigger Date that covers Indemnitee.
 
5.3           In the event of any payment under this Agreement by the Company,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall reasonably cooperate in the
Company's action to secure such rights, including executing such documents as
are reasonably necessary to enable the Company to bring suit to enforce such
rights.
 
5.4           The Company shall not be liable under this Agreement to make any
payment of amounts otherwise payable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
 
6.           LIMITATION ON INDEMNIFICATION; MUTUAL ACKNOWLEDGMENT
 
6.1           No indemnification pursuant to this Agreement shall be provided by
the Company on account of any suit in which a final, unappealable judgment for
which there is no further right
 
6

--------------------------------------------------------------------------------


of appeal is rendered by a court having proper jurisdiction against Indemnitee
for an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company in violation of the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto.
 
6.2           Notwithstanding any other provision contained in this Agreement,
the provisions of this Agreement are subject to the requirements, limitations
and conditions set forth in state and federal laws, rules, regulations, or
orders regarding indemnification, defense of claims and prepayment of legal fees
and expenses, including, but not limited to, Section 18(k) of the Federal
Deposit Insurance Act and Part 359 of the Federal Deposit Insurance
Corporation's Rules and Regulations or any successor regulations thereto.
 
7.           SEVERABILITY
 
Any term or provision of this Agreement which is declared invalid or
unenforceable by a court of competent jurisdiction in any jurisdiction shall, as
to that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.
 
8.           GOVERNING LAW; BINDING EFFECT; ASSUMPTION BY SUCCESSORS; AMENDMENT
AND TERMINATION
 
8.1           This Agreement shall be interpreted and enforced in accordance
with the laws of the State of Washington.
 
8.2           This Agreement shall be binding upon Indemnitee and upon the
Company, its successors and assigns, and shall inure to the benefit of
Indemnitee, his or her spouse and marital community, Indemnitee's heirs,
personal representatives and assigns and to the benefit of the Company, its
successors and assigns.
 
8.3           In the event the Company or any successor (i) consolidates with or
merges into any other person or entity and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii)
liquidates, dissolves or transfers all or substantially all of its assets to any
person or entity, then, and in each case, proper provisions shall be made so
that the successors of the Company assume the obligations set forth in this
Agreement.
 
8.4           No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both parties hereto.
 
 
7

--------------------------------------------------------------------------------


8.5           No amendment, modification, repeal, termination or replacement of
any part or all of the Company's Bylaws or Articles shall operate in any way to
limit Indemnitee's rights under this Agreement.
 
8.6           Nothing in this Agreement shall confer upon Indemnitee the right
to continue to serve as a director and/or officer of the Company.  If Indemnitee
is an officer of the Company, then, unless otherwise expressly provided in a
written employment agreement between the Company and Indemnitee, the employment
of Indemnitee with the Company shall be terminable at will by either party.
 
8.7           Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to take or fail to take any action in
violation of applicable law.  The Company's inability to perform its obligations
under this Agreement pursuant to an unappealable judgment rendered by a court
having proper jurisdiction shall not constitute a breach of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first set forth above.
 


 
BANNER CORPORATION
 


By:    _______________________________________                                                                                                         
Its __________________________________                                                                                               










INDEMNITEE


 
________________________________________


 
 
 
[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]

 
 9

--------------------------------------------------------------------------------

 